962 F.2d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dwight M. SUTTON, Petitioner-Appellant,v.ATTORNEY GENERAL OF THE STATE OF MARYLAND;  State ofMaryland, Respondents-Appellees.
No. 91-7365.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 20, 1992Decided:  May 19, 1992

Dwight M. Sutton, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Valerie Johnston Smith, Office of The Attorney General of Maryland, Baltimore, Maryland, for Appellees.
Before SPROUSE, WILKINS, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Dwight M. Sutton appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Sutton v. Attorney General of Maryland, No. CA-903242-K (D. Md. Nov. 3, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Sutton's request for an independent fingerprint examiner and his motions for discovery, awareness of error, and for the assistance of United States Marshals